                          United States District Court
                        Western District of North Carolina
                               Asheville Division

 METROPOLITAN LIFE INSURANCE             )              JUDGMENT IN CASE
 COMPANY,                                )
                                         )
        Plaintiff and Stakeholder in     )                1:18-cv-00024-MR
        Interpleader,                    )
 vs.                                     )
                                         )
 WENDELL BEZANSON, CATHY                 )
 SUMMERFIELD and PAMELA                  )
 HEARD,                                  )
                                         )
        Defendants and Claimants in      )
        Interpleader.                    )
 _________________________________       )
                                         )
 CATHY SUMMERFIELD and                   )
 PAMELA HEARD,                           )
                                         )
        Crossclaim Plaintiffs,           )
                                         )
 vs.                                     )
 .                                       )
 WENDALL BEZANSON,                       )
                                         )
        Crossclaim Defendant.            )
 _________________________________       )
                                         )
 WENDALL BEZANSON,                       )
                                         )
        Crossclaim Plaintiff,            )
                                         )
 vs.                                     )
                                         )
 CATHY SUMMERFIELD and                   )
 PAMELA HEARD,                           )
                                         )
         Crossclaim Defendants.          )
 __________________________________

 DECISION BY COURT. This action having come before the Court and a decision having been
rendered;
                                             1
IT IS ORDERED AND ADJUDGED that Judgment is hereby entered in accordance with the
Court’s November 7, 2018 Order.

                                             November 7, 2018




                                         2
